Title: From John Adams to Ny., Courts of Onondage County, 23 June 1798
From: Adams, John
To: Onondage County, Ny., Courts of



To the Members attending the Courts of common Pleas and General Sessions of the Peace in the County of Onondaga in the state of New YorkGentlemenPhiladelphia June 23 1798



Your Address which has been presented to me by Mr Cochran your Representative in Congress, is very welcome to me.
Should France in the Spirit of Rapine and destruction attempt the Practice of her Menaces I have no doubt the History of our Second War, will be worthy of the Records of the first.I am afraid that free Government is a subject which will never be under
The delusive Theories of Government which are abroad in the World, are rather Pretexts of Ambition and Avarice, of Envy, Jealousy and revenge than the Convictions of the Understanding.—It is almost impossible to reason upon the Science of Government. So many Passions take fire, and So many Interests clash, that a Statesman or Writer who reasons is Scarcely Safe. Modern Revolutions are all uniform Commentaries which he who runs may read upon Principles and Systems of Government. But few Men dare to think, fewer still to Speak, and all seem afraid to write. Those who would introduce into this Country projects of Mischief, long since reprobated by the Sense of America cannot be her Friends.
Those who can honestly Say “We can not defend ourselves,” ought to be pitied as Men insane or distempered. Those who desire to die with when their Independence expires, will yet live to extreme old Age.

John Adams